DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
2. The Information Disclosure Statement filed on 06/02/2021 has been considered. 

3. Claims 1-6, 8-14, 16-20 are allowed.

4. The following is an Examiner’s reason for allowance.

5. Regarding claims 1-6, 8 (apparatus), 9-14 (CRM) and 16-20 (method) the closest prior art is Konrardy et al. (US 10185327) and Mersseman et al. (US 2017/0343652). Regarding claim 1, Konrardy discloses a device, comprising: one or more processors; (controller 204; see figure 2) and a memory coupled to the one or more processors, the memory including instructions that, when executed by the one or more processors, cause the one or more processors to  ;(program memory 208 and RAM 212 and the controller 204, see figure 2) to: receive emitted by a light emitting transmitter of a first light detection and ranging (LIDAR) device and received by a light detecting receiver of a second LIDAR device coupled to a vehicle;(a first vehicle 108 which comprises LIDAR 120, see column 8,lines 37-47 and figure 1A for receiving a communication signal from a second vehicle 182 sensor (LIDAR) data; see column 31;lines 30-34 and figure 5 and wherein the LIDAR 120 is coupled to the vehicle 108 and on board computer device 110/114, see figure 2);  generate a rendering of the environment of the vehicle based on LIDAR information from one or more LIDAR devices coupled to the vehicle ;(based on the communication received by the on board computer 114 of the first autonomous vehicle 108 from the second autonomous vehicle 182, the first vehicle can determine that the second autonomous vehicle 182 is travelling at high speed due to emergency, see column 30; lines 41-59 and figure 5) update the rendering based on the data rendering based on the data from the data signal, wherein updating the rendering includes; (an identification information about the environment by indicating the type of vehicle  is provided based on the communication received by the on board computer 114 of the first autonomous vehicle 108 from the second autonomous vehicle 182, see column 30; lines 41-67 and figure 5); and provide the updated rendering for display on a display coupled to the vehicle ;(display 202 provided on board device 110/114; see figure 2 and thus it would be obvious to display the communication received by the autonomous vehicle 108 from the second autonomous vehicle 182, see figure 2 and 5). Further Mersseman et al  discloses a modulated optical signal ;(LIDAR system using pulse-burst transmit envelope modulation, see paragraph 18 and figure 2) wherein the modulated optical signal includes an optical carrier signal modulated ;(pulse burst envelope modulated carrier signal with modulation envelope and carrier signal, see figure 2) to include a data signal ;(signal generator 182 for generating carrier signal 187 and modulation signal 113 which used by the pulse modulator 174 and the laser modulator 176 to generate modulated signal, see paragraph 54 and figure 6A), demodulate the modulated optical signal to extract the data signal; (LIDAR with quadrature demodulation, see paragraph 18 and figure 6 and the quadrature detector recovers the pulse modulation envelope and the data samples are subsequently processed via spectral resolution, see paragraph 55 and figure 6A) and one of the ordinary skilled in the art before the effective filling date of the invention is motivated to encode and decode information in the transmitted signal and further extract the received information. 

However regarding claim 1, the prior art of record fails to disclose wherein the data signal includes data indicative of an object in an environment; wherein the LIDAR information comprises a plurality of data points associated with the environment configured to form a point cloud; modifying the rendering to include an object rendering of the object in the environment, receive a second modulated optical signal optical signal received by the second LIDAR device; demodulated the second modulated optical signal to extract a second data signal; and update one or more entries in a data base based on the extracted second data signal. 

However regarding claim 9, the prior art of record fails to disclose wherein the data signal includes data indicative of an object in an environment; wherein the LIDAR 

However regarding claim 16, the prior art of record fails to disclose wherein the data signal includes data indicative of an object in an environment; wherein the LIDAR information comprises a plurality of data points associated with the environment configured to form a point cloud; modifying the rendering to include an object rendering of the object in the environment; receiving a second modulated optical signal received by the second LIDAR device; demodulating the second modulated optical signal to extract a second data signal; and updating one or more entries in the database based on the extracted second data signal.

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Abari et al (US 2020/0033476) discloses LIDAR emitting plurality of light beams and receiving the return light beams for detecting one or more objects located in the surroundings, see figure 1.

b. Ferreira et al (US 2020/0284883) discloses LIDAR in vehicle for modulating the laser light with the data and the photodetector converting the transmitted light into electrical signals and demodulator for retrieving the transmitted information, see figure 146. 

c. Tan et al (US 2007/0181810) discloses vehicle based LIDAR systems for detecting the objects located in the environment around the vehicle, see figure 2.

d. Smith et al (US 2019/0317219) discloses the determining classification for objects in an environment of autonomous vehicle and further controlling the autonomous vehicle based on determined classification using LIDAR, see figure 3A. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636